         Case 1:19-cv-03669-RA-DCF Document 56 Filed 09/23/20 Page 1 of 1
                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 9/23/2020


 ARMOUTH INTERNATIONAL, INC.,

                              Plaintiff,
                                                                  No. 19-CV-3669 (RA)
                         v.
                                                                          ORDER
 MICHAEL FALLAS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         No later than September 30, 2020, the parties shall file a joint letter on the status of the

Delaware Bankruptcy Cases, Miller v. Armouth International, Inc., Adv. Pro. No. 19-50362 and

Miller v. Fallas, et al., Adv. Pro. No. 20-50775-JTD. The letter shall inform the Court whether

the Trustee has moved the Delaware Bankruptcy Court in Miller v. Armouth International, Inc.,

Adv. Pro. No. 19-50362 for further relief with respect to the December 17, 2019 preliminary

injunction enjoining Armouth from prosecuting this action for 120 days, and if so, whether the

Delaware Bankruptcy Court has ruled on any such motion. Each party shall state its view as to

how the latest developments in the Delaware Bankruptcy Cases, if any, effect whether the stay

should remain in place in this action.

SO ORDERED.

Dated:      September 23, 2020
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
